Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 Election/Restrictions
Applicant's election with traverse of Species B (Figures 6-8) in the reply filed on April 22, 2021 was acknowledged. 
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.
Drawings
The drawings are objected to because Figures 1, 19 and 20 do not have proper cross-hatching even though they are referred to as cross-sectional views (see paragraphs 4, 8, 22, 23, 40, 54, and 55). In Figures 19-20 there are no hatching marks as required; see 37 CFR. 1.84(h) (3).  In Figure 1, the proposed hatching is not proper in that sections that contain fluids are cross-hatched, and therefore, the proposed drawing change submitted on May 16, 2022 has not been approved.  The Examiner realizes that during the interview on December 8, 2021 that he stated that the drawing objections would be withdrawn, but upon further consideration, the Examiner determined that minor alterations would make the drawings and original specification more consistent. In order to overcome these objections, to not have hatching obscuring the features depicted, and to satisfy Rule 84, the Examiner suggests placing cross-hatching through only elements 20, 22, and 30 in Figures 1, 19, and 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The proposed amendment to Figure 6, as filed on October 26, 2021, has not been entered because it attempts to incorporate new matter into the specification along with the changes to specification made that same day.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the new limitation claiming “flexible material” (see claim 1, line 19, claim 9, line 20, and claim 19, line 23) lacks proper antecedent basis from the specification.  There is inherent support for this new limitation in specification paragraph 60 because it is disclosed that the ring can be compactly folded to assist in insertion thereof.  In order to overcome this objection, the Examiner suggests inserting the language ---is made of a flexible material such that it--- after “100” and before “may” on line 15 of paragraph 60.
The disclosure is objected to because of the following informalities: the specification descriptions of the figures are inconsistent such that the disclosure as a whole not clear.  In particular, the descriptions of Figures 5, 19, and 20 are not accurate; see paragraphs 8, 22, 23, 40, 54, and 55.  In order to overcome these objections, the Examiner suggests making the following changes:
In paragraph 8, change “cross-sectional” to ---side---.
In paragraph 22, before “cross-sectional” insert ---partial---.
In paragraph 23, before “cross-sectional” insert ---partial---.
In paragraph 40, change “cross-sectional” to ---side---.
In paragraph 54, before “cross-sectional” insert ---partial---.
In paragraph 55, before “cross-sectional” insert ---partial---.
In paragraphs 40, 54, and 55, delete the language “, taken on line V-V of Fig. 6,”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1-3, 5-7, 9-11, 13-15, 17, and 18, on line 2 of base claims 1 and 9, the language “including a space between the lens capsule and the iris” is confusing because it is not clear what the term “including” refers and because “the lens capsule” and “the iris” lack clear antecedent basis.  In order to overcome this objection, the Examiner suggests deleting including and inserting ---comprising a pupil, a cornea, a lens capsule, and an iris--- in its place. 
Regarding claims 19 and 20, on line 3 of claim 19 and line 2 of claim 20, “the iris” or “said iris”, respectively, lacks clear antecedent basis.  In order to overcome this objection, the Examiner suggests inserting ---an iris,--- after “capsule,” on line 2 of claim 19.
Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13-15, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
The prior art rejections of the Final Office action dated November 18, 2021 have been overcome by the amendment filed May 16, 2022.  However, a new Section 112 rejection is now set forth as well as new grounds of objections to the specification and drawings.
In response to the traversal of the specification objection that the Figure 6 amendment does not add new matter, the Examiner respectfully disagrees.  In particular, only Figures 1, 5, 19, and 20 are referred to as cross-sectional views.  But Figure 5 is clearly not a cross-sectional view because it has a hidden waist feature as indicted by the dashed lines.  Therefore, it is properly considered to be a side view as are Figures 2 and 8-11.  For example, if Figures 8, 9, and 11 were sectional views, they would not show the front part of the anterior edge (114), but rather, would show them as semi-circles.  Moreover, the specification would refer to them as cross-sectional view if they were indeed cross-sectional views.  
Furthermore, the original specification does not indicate where the sections were taken to make the sectional view(s).  Therefore, placing a section line V-V in Figure 6 after the filing date constitutes new matter.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774